Citation Nr: 1409243	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran, on the basis of establishment of a common law marriage prior to November [redacted], 2007, for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to August 1967.  He died in April 2008.  The appellant seeks recognition as the Veteran's surviving spouse for VA benefit purposes.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 administrative decision by the Des Moines RO which determined that the relationship between the appellant and the Veteran prior to November [redacted], 2007 was not considered a valid common law marriage for VA benefit purposes.  The appellant filed a notice of disagreement (NOD) in December 2009, and the RO issued a statement of the case (SOC) in March 2012.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in March 2012. 

Notably, the RO initially denied the appellant's application for death benefits by letter dated August 2008 on the basis that the appellant had not established her status as a surviving spouse for VA purposes.  In October 2008, the appellant submitted a statement requesting reconsideration of her claim which included the submission of previously unconsidered witness statements directed towards the basis for the denial.  This clearly represented new and material evidence requiring a readjudication of the original denial.  See 38 C.F.R. § 3.156(b) (2013).  

The RO next adjudicated the claim in a June 2009 administrative decision which continued denial of the claim.  Thereafter, the appellant submitted additional evidence which included a copy of a life insurance application.  The RO readjudicated the claim in an October 2009 administrative decision which has been appealed to the Board.  For jurisdictional purposes, the Board finds that there has been no prior final denial of the claim since the initial denial in August 2008 due to the submission of new and material evidence within the appeal period warranting a readjudication of the claim.  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (holding that a claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim).

In April 2012, the appellant withdrew her request for a Board hearing..

In January 2014, a Deputy Vice Chairman of the Board granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Virtual VA electronic records storage system contains a January 2014 Appellate Brief Presentation, but otherwise does not contain any additional, pertinent evidence which is not associated with the paper claims file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in April 2008. 

3. The Veteran and the appellant legally married on November [redacted], 2007.

4.  For the time period prior to November [redacted], 2007, the appellant and the Veteran did not establish a common law marriage under Iowa law.

5.  The appellant and Veteran were married for less than one year prior to the Veteran's death and no child was born to the appellant and the Veteran prior to their marriage or during their marriage.


CONCLUSION OF LAW

The criteria for establishing entitlement to recognition as the surviving spouse of the Veteran, on the basis of establishing a common law marriage prior to November [redacted], 2007, for the purpose of receiving VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, the appellant informed the RO of her intent to file an application for a "widows pension" in April 2008.  She completed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse) provided by the RO in May 2008.  

In a May 29, 2008 pre-rating letter, the RO explained to the appellant what evidence and information was needed to substantiate a DIC claim to include copies of public records ending previous marriages.  This letter did not advise the appellant of the specific criteria for establishing a valid marriage for VA purposes or the criteria for establishing a disability rating or effective date of award.

An August 2008 administrative decision informed the appellant that she did not meet the criteria as a surviving spouse for VA death benefit purposes.  This letter advised her of the criteria for establishing her status as a surviving spouse.

Thereafter, the appellant submitted additional evidence which included two witness statements and a copy of a life insurance policy application.  RO administrative decisions in June and October 2009 advised the appellant of the applicable laws and criteria for establishing surviving spouse status prior to November [redacted], 2007 as well as the Reasons and Bases for denying her application.

By letters dated August 6, 2009, August 21, 2009 and October 19, 2009, the RO provided the appellant notice of specific types of evidence and/or information deemed necessary to establish her status as a surviving spouse prior to November [redacted], 2007. 

Here, the appellant did not receive pre-adjudicatory notice which meets the content requirements of the VCAA prior to the initial adjudication.  However, the issue of whether the appellant could be recognized as the surviving spouse of the Veteran for VA benefit purposes was not evident at the time of her application for VA death benefits.  Once the issue arose, the RO provided the appellant specific notice of the applicable criteria as well as specific forms of evidence deemed capable of substantiating the claim, to include specific documents which could be helpful in establishing a common law marriage (e.g., joint tax returns, insurance policies, deeds or leases, and other documents of public record).  The appellant has responded by submitting two witness statements regarding open public declarations of marital status, prior marriage certificates and divorce decrees, and a copy of a life insurance policy.

Based upon the above, the record is clear that the appellant has had actual knowledge of the evidentiary requirements to establish a common law marriage, and that any notice defects have not been prejudicial her.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121-22 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006) (noting that the claimant's actual knowledge of an evidentiary requirement is sufficient to demonstrate that a notice defect omitting such information was not prejudicial).

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the dispositive issue on appeal concerns the marital status between the appellant and the Veteran having been established one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(1) (2013).  The RO provided the appellant notice of the evidence and/or information deemed necessary to substantiate the claim, and the appellant has provided the RO with the evidence and information requested.  There are no outstanding forms of evidence to be obtained by the RO without further identification and assistance by the appellant.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  There has been no indication that the appellant has any further information or evidence to submit in support of her claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Governing law provides that DIC benefits and nonservice-connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541. 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

A "surviving spouse" is defined as a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. 

There is no factual dispute that the appellant was married to the Veteran at the time of his death.  A Certificate of Marriage issued by the State of Iowa establishes that the appellant and the Veteran formally married on November [redacted], 2007.

However, the laws governing DIC benefits also contain marriage date requirements.  A surviving spouse may qualify for pension, compensation, or DIC, if the marriage to the veteran occurred before or during the Veteran's service or, if after the Veteran's separation from service, before the applicable delimiting dates of relevant periods of war.  38 C.F.R. § 3.54(a) .

For nonservice-connected death pension benefits, the surviving spouse must be married to the veteran: 1) One year or more prior to the veteran's death; or 2) For any period of time if a child was born of the marriage, or was born to them before the marriage; or 3) Prior to May 8, 1985 for veterans of the Vietnam era or prior to January 1, 2001 for veterans of the Persian Gulf War.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a). 

For death compensation benefits or DIC benefits under 38 U.S.C.A. § 1310(a), the surviving spouse must be married to the veteran: 1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the veteran's death was incurred or aggravated; or 2) One year or more; or 3) for any period of time if a child was born of the marriage or was born to them before the marriage.  38 C.F.R. § 3.54(b) and (c).

The Veteran died in April 2008.  Thus, the appellant was not married to the Veteran for "one year or more" prior to his death.  There were no reported child born of the union between the appellant and the Veteran.  There is no argument or potential applicability to the remaining exceptions under 38 C.F.R. § 3.54.

The appellant seeks to establish that she entered into a common law marriage with the Veteran one year or prior to his death.  In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (2013). 

The record reflects that the Veteran and the appellant were legal residents of the State of Iowa, and residing in Iowa, during the purported establishment of a common law marriage.  Thus, the laws of the State of Iowa control in determining whether a common law marriage existed prior to November [redacted], 2007.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The laws of the State of Iowa recognize common law marriage subject to a minor civil penalty.  I.C.A. § 595.11; State v. Lawson, 165 N.W.2d 838 (1969).  The Supreme Court of Iowa as identified the following elements and conditions for establishing a common law marriage:

From consideration of the many Iowa decisions, and of the principles stated in decisions in many other states, we are outlining the elements and conditions necessary to establish the existence of a common-law marriage:  1.  Intent and agreement in praesenti, as to marriage, on the part of both parties, together with continuous cohabitation and public declaration that they are husband and wife.  2. The burden of proof is on the one asserting the claim.  3.  All elements of relationship as to marriage must be shown to exist.  4.  A claim of such marriage is regarded with suspicion, and will be closely scrutinized.  5.  When one party is dead, the essential elements must be shown by clear, consistent and convincing evidence.

In re Long's Estate, 251 Iowa 1042, 102 N.W.2d 76 (1960).

Considering the evidence in light of the governing legal authority, the Board finds that the appellant has not her burden of proof that she entered into a valid common law marriage with the Veteran prior to November [redacted], 2007.

Here, the Veteran is deceased.  Thus, under Iowa law, the appellant has the burden of establishing by clear, consistent and convincing evidence that a common law marriage with the Veteran existed one year or more prior to the Veterans' death.

In relevant part, the record establishes that the Veteran was legally divorced from his first wife in June 1993.  The appellant had four prior marriages all shown to have been legally dissolved by Iowa courts.  Her last divorced occurred in September 1985.  Thus, there is no legal impediment to establishing a valid marriage between the Veteran and the appellant (e.g., by reason of being married to another individual) since 1993.

The appellant asserts that she continuously cohabitated with the Veteran for more than a decade prior to his death.  There is no credible evidence contradicting her statement.  Thus, the Board finds that the appellant and the Veteran continuously cohabited prior to the one year period before the Veteran's death which provides some support for a finding of a common law marriage.

However, the element of cohabitation must also be accompanied by a present intent and agreement to marry, in addition to a public declaration that they are husband and wife, in order to establish a valid common law marriage under Iowa law. 

The record contains conflicting information as to whether the appellant and the Veteran openly held themselves out as husband and wife prior to November [redacted], 2007.

The evidence tending to support the factors of a present intent and agreement to marry, in addition to a public declaration that they are husband and wife, include the appellant's current assertions that the Veteran and the appellant considered themselves as husband and wife, and held themselves out as such to the public.  She describes cohabitating with the Veteran for more than a decade prior to the Veteran's death, and that friends referred to them as "Mr. and Mrs."  She explains that she did not assume the Veteran's last name prior to their officially recognized marriage based upon her belief that it would be unfair "to the system" and illegal.  She only decided to get married "in the eyes of God" to alleviate legal concerns.  

The record also reflects that, prior to the official date of marriage on November [redacted], 2007, the Veteran had referred to the appellant as his wife.  In this respect, an August 2007 treatment record of the Veteran reflects his assertions that he was exposed to a virus or infection by his "wife."  

Thus, there is evidence from both the appellant and the Veteran during his lifetime demonstrating an open declaration of marital status before November [redacted], 2007 (although the Veteran's assertion is documented several months before their official marriage but still well within one year of his death).

Additionally, in a VA Form 21-4171 (Supporting Statement Regarding Marriage) received in October 2008, a regular acquaintance of both the Veteran and the appellant for 7 years indicated that the Veteran and the appellant were generally known and considered as husband and wife, and that they had never denied the existence of a marriage.  They had lived together since 1995, and had referred to each other as husband and wife.  This individual had been unaware that they had not been married until they announced their engagement.

In another VA Form 21-4171 received in October 2008, an employer and friend to the Veteran, who had known the Veteran for 19 years and the appellant for 14 years, asserted that the Veteran and the appellant were generally known and considered as husband and wife, and that they had never denied the existence of a marriage.  They had lived together since 1995, and the Veteran often referred to the appellant as his wife.

Thus, there are witness statements attesting to the appellant and the Veteran demonstrating an open declaration of marital status before November [redacted], 2007.  See 38 C.F.R. § 3.205(a).

However, the record also contains statements from the appellant herself which is not consistent with demonstrating an open declaration of a marital status with the Veteran prior to November [redacted], 2007.  An October 2006 application for life insurance by the appellant named the Veteran as her primary beneficiary.  This document reflects some intertwining of financial obligations between the appellant and the Veteran.  However, at this time, the appellant described her relationship with the Veteran as a "friend" which is far from clear, consistent and convincing evidence of a public declaration of marriage.

The record also contains statements from the Veteran during his lifetime which are not consistent with demonstrating an open declaration of a marital status with the appellant prior to November [redacted], 2007.  On November 16, 2007, the Veteran signed a VA pension eligibility application (VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with no Children) which was received by VA in December 2007.  At this time, the Veteran identified his marital status as "NOT MARRIED" which constitutes a specific denial of a marital relationship with the appellant. 

In April 2008, the Veteran submitted a VA Form 21-4138 to VA which, inter alia, informed VA of his marriage to the appellant.  At this time, he reported the appellant's income for purposes of determining his continued eligibility for pension purposes.  In an accompanying VA Form 21-686c (Declaration of Status of Dependents), the Veteran identified the date of his marriage as November [redacted], 2007.

Thus, the Veteran's own statements for the time period prior to November [redacted], 2007 include a specific declaration that he was not married which is far from clear, consistent and convincing evidence of a public declaration of marriage.

Given this record, the Board cannot find that clear, consistent and convincing evidence exists which establishes that the Veteran and the appellant held themselves out to the public as being husband and wife for the period of one year or more prior to the Veteran's death.  The appellant has generally described deferring a legally recognized marriage to the Veteran due to the potential negative financial impact resulting from the Veteran's financial position.  This belief demonstrates that the appellant and the Veteran were unwilling to undertake the financial obligations associated with a formally recognized marriage - such as being legally responsible for the married partners' financial obligations.  Additionally, the appellant explains that she did not assume the Veteran's last name prior to their formal marriage based upon her belief that a common law marriage would be "illegal" which tends to show that she was not openly holding herself out to the general public - and various government entities - as being married to the Veteran.

Similarly, in a financial status statement for VA prepared by the Veteran approximately two weeks prior to his formal marriage with the appellant, the Veteran declared under penalties of perjury that he was not married.  This statement, which is a clear denial of marital status, is significant as it reflects the Veteran's intent not to be bound by the appellant's financial status in determining his continued eligibility for VA pension benefits (which is premised on the total family income for a specified time period).  This type of demonstrated intent is not consistent with a finding of an open declaration of marriage to the general public - including VA - prior to November [redacted], 2007.

The Board also notes that the appellant has not presented any documents, other than a life insurance beneficiary designation form identifying the Veteran as a "friend," which reflects that they shared financial burdens as a married couple, such as filing joint tax returns or having both names listed on accounts such as liens, deeds, utility bills, bank statements, etc.  Thus, the record is absent commonly known documents which may be used to establish a common law relationship.

Here, the governing law contains specified marriage date requirements which must be met prior to establishing status as a "surviving" spouse.  The Board must also apply the laws of the State of Iowa in determining whether a common law marriage can be established prior to November [redacted], 2007 - in particular, extending to April 2007 (which is one year prior to his death).  The appellant's burden of proof by "clear, consistent and convincing evidence" is a high burden.  

The appellant has presented evidence from herself, the Veteran and two witnesses which have a tendency to show the establishment of a common law marriage prior to November [redacted], 2007.  However, in this context, the record also includes the Veteran's declaration to VA on his VA Form 21-0516-1 signed two weeks prior to his formal marriage, and the appellant's declaration of the Veteran as her "friend" on a life insurance beneficiary designation in October 2006, which hold significant probative value against a finding of a common law marriage.  On this record, the Board does not find that the appellant has established by clear, consistent and convincing evidence that a common law marriage existed for one year or more prior to the Veteran's death.  Thus, the appellant's application for recognition as the Veteran's surviving spouse for VA death benefits purposes for the time period prior to November [redacted], 2007 must be denied.

The Board sympathizes with the appellant regarding the loss of the Veteran and the inequities she believes results exists in not being entitled to VA benefits.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

ORDER

The claim of entitlement to recognition as the surviving spouse of the Veteran, on the basis of establishment of a common law marriage prior to November [redacted], 2007, for the purpose of receiving VA death benefits, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


